                   Case 2:19-cv-01911-MJP Document 23 Filed 07/22/20 Page 1 of 3




 1                                                      THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
      THE POKÉMON COMPANY                                No. 19-cv-1911MJP
10    INTERNATIONAL, INC., a Delaware
      corporation,                                       PLAINTIFF THE POKÉMON COMPANY
11                                                       INTERNATIONAL, INC.’S MOTION TO
                             Plaintiff,                  EXTEND THE DEADLINE FOR THE
12                                                       JOINT STATUS REPORT & RELATED
               v.                                        DEADLINES
13
      BRYAN GARCIA CRUZ, an individual,                  NOTE ON MOTION CALENDAR:
14                                                       July 31, 2020
                             Defendant.
15

16

17            Plaintiff, The Pokémon Company International, Inc. (“TPCi”), moves this Court under
18   Federal Rule of Civil Procedure 6(b)(1) for a 60-day extension of the deadline for the parties to
19   file a Joint Status Report and all associated deadlines.
20                                        I.      BACKGROUND
21            Defendant Bryan Garcia Cruz leaked more than a dozen images from TPCi’s Pokémon
22   Sword and Shield: The Official Galar Region Strategy Guide (“Strategy Guide”), which TPCi
23   created to accompany the release of two highly anticipated video games, Pokémon Sword and
24   Pokémon Shield. TPCi sued then-anonymous John/Jane Doe Defendants on November 22,
25   2019. Dkt. No. 1. On March 26, 2020, TPCi amended its complaint to name Mr. Cruz. Dkt.
26   No. 17. The next day, TPCi sent a letter to Mr. Cruz requesting that he waive service. Mr. Cruz

      MOTION TO EXTEND DEADLINES                                               Perkins Coie LLP
      (No. 19-cv-1911MJP) – 1                                            1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     148923493.2                                                              Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 23 Filed 07/22/20 Page 2 of 3




 1   returned the waiver of service on May 15, 2020, and TPCi filed it on May 18, 2020. Dkt. No.
 2   22.
 3            Since then, TPCi and Mr. Cruz have been engaged in discussions regarding the leaked
 4   Strategy Guide images, how others may have been involved in the leaks, and prospects for
 5   settlement. Declaration of Jacob P. Dini (“Dini Decl.”) ¶ 2. These discussions are ongoing. In
 6   addition, as TPCi continues to learn more about the leaked images from Mr. Cruz, it may seek
 7   leave to name an additional defendant. TPCi seeks a 60-day extension of the deadline for the
 8   Joint Status Report and associated deadlines to allow time for these productive discussions to
 9   continue.
10                                          II.    ARGUMENT
11            A motion to extend the deadline for the Joint Status Report and related activities may be
12   granted for good cause. See Fed. R. Civ. P. 6(b)(1). Good cause exists here. The Joint Status
13   Report is due July 31, 2020. Dkt. No. 21. TPCi and Mr. Cruz continue to engage in good faith
14   discussions regarding the leaked Strategy Guide images and the possibility of settlement.
15   Because these discussions are ongoing and may lead to the ultimate resolution of this dispute
16   with respect to Mr. Cruz and/or identification of another defendant, it would be premature to
17   hold a Case Management Conference, serve initial disclosures, or submit a Joint Status Report.
18   Accordingly, in the interest of justice and to enhance judicial efficiency and preserve resources,
19   TPCi respectfully requests that the deadline for the Joint Status Report be extended
20   approximately 60 days to September 29, 2020, with all related deadlines to be extended
21   accordingly.
22                                         III.   CONCLUSION
23            For the foregoing reasons, TPCi respectfully requests that the Court grant TPCi’s motion
24   for a 60-day extension of the deadline to submit the Joint Status Report and all related deadlines.
25

26

      MOTION TO EXTEND DEADLINES                                                Perkins Coie LLP
      (No. 19-cv-1911MJP) – 2                                             1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     148923493.2                                                               Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 23 Filed 07/22/20 Page 3 of 3




 1            DATED this 22nd day of July, 2020.
                                                   s/ Jacob P. Dini
 2                                                 Holly M. Simpkins, WSBA No. 33297
                                                   Lauren W. Staniar, WSBA No. 48741
 3                                                 Jacob P. Dini, WSBA No. 54115
                                                   Perkins Coie LLP
 4                                                 1201 Third Avenue, Suite 4900
                                                   Seattle, WA 98101-3099
 5                                                 Telephone: 206.359.8000
                                                   Facsimile: 206.359.9000
 6                                                 E-mail: hsimpkins@perkinscoie.com
                                                   E-mail: lstaniar@perkinscoie.com
 7                                                 E-mail: jdini@perkinscoie.com
 8                                                 Attorneys for Plaintiff
                                                   The Pokémon Company International, Inc.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      MOTION TO EXTEND DEADLINES                                       Perkins Coie LLP
      (No. 19-cv-1911MJP) – 3                                    1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
     148923493.2                                                      Fax: 206.359.9000
